ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On November 27, 2012, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 195 5.125% notes due 2043 issued by Health Care REIT, Inc. (CUSIP NO. 42217KBB1) (the "Notes") at a purchase price of $99.076 per Note, including an underwriting discount of $0.875 per Note. The Notes were purchased from Deutsche Bank Securities Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated UBS Securities LLC Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. RBC Capital Markets, LLC RBS Securities Inc. BNY Mellon Capital Markets, LLC Comerica Securities, Inc. Fifth Third Securities, Inc. The Huntington Investment Company KeyBanc Capital Markets Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 4-5, 2013. These materials include additional information about the terms of the transaction.
